Citation Nr: 9922145	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service connected 
left knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.  

This appeal arises from a rating decision of the Winston-
Salem, North Carolina Regional Office (RO) which denied 
entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.

The veteran requested a Travel Board hearing on the January 
1998 substantive appeal.  Thereafter, by written submission 
in May 1998, the veteran elected to have a hearing at the RO 
before a hearing officer in lieu of the previously requested 
Travel Board hearing.  The veteran appeared and provided 
testimony at a June 1998 personal hearing at the RO.

The Board also notes that the veteran appears to be 
requesting the reopening of the previously denied issue of 
entitlement to service connection for a right knee 
disability; however, as that issue has not been developed or 
certified on appeal and, as it is not inextricably 
intertwined with the increased rating claim currently on 
appeal, it is referred to the RO for appropriate 
consideration.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected left knee disability.   

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has been receiving ongoing 
treatment at Raleigh Orthopaedic Clinic as well as at the 
Durham VA medical center.  As a result, the RO should contact 
the veteran, determine all sources of treatment for the left 
knee disability, and then obtain treatment records from all 
sources to include those listed above.

Upon review of the record, the Board notes that the veteran's 
claims folder was not made available to the examiner at the 
time of the most recent VA orthopedic examination in July 
1998.  The Court has observed that VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Court has also held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Following the gathering of all recent treatment records, the 
veteran should be afforded a VA orthopedic examination that 
is compliant with Green and Massey.  

The veteran testified that he has experienced an increase in 
left knee symptoms with use to include locking, giving way, 
swelling and pain.  During examinations by VA and private 
medical examiners, the veteran has reported experiencing 
significant exacerbation of left knee symptoms with use of 
the left knee.  The July 1998 report of VA orthopedic 
examination indicates that there were no specific flare-ups 
except when locking occurred.  It was further noted that the 
veteran apparently had additional limitation of range of 
motion with episodes of locking of the knee joint, but the 
examiner did not provide clinical data as to the degree of 
loss of range of motion due to use or during periods of 
flare-ups.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint, the Board erred by not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
testimony and the  medical information of record, the veteran 
should be afforded a VA orthopedic examination to address the 
factors mandated in DeLuca.  

Moreover, the evidence shows that the veteran has arthritis 
of the left knee (see VA left knee x-rays in September 1982 
which revealed the presence of degenerative changes).  On 
remand, therefore, the RO must consider the principles of 
rating enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under 
certain circumstances, separate ratings may be assigned for 
separate manifestations of knee disability).

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that a claimant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this regard, on VA orthopedic examination in July 1998, there 
were two well-healed scars over the medial aspect of the left 
knee joint.  The RO should readjudicate the veteran's 
increased rating claim consistent with the holding in Esteban 
to include consideration of whether the assignment of a 
separate rating is appropriate for the residual scars 
associated with the post operative left meniscectomy.

Finally, in an October 1998 statement, the veteran alleged 
that his service connected knee disability affected his 
ability to pursue his occupation as a salesman.  He notes 
that he is not able to solicit as many potential clients as 
he would be able to if his mobility were not restricted to 
short distances and short periods of time.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  The Court 
noted that one of the criteria for purposes of determining 
whether to award an extraschedular rating in "exceptional" 
cases under 38 C.F.R. § 3.321(b)(1) is a showing that a 
disability causes "marked interference with employment."  
In Spurgeon, the appellant testified that his wrist condition 
had "quite disturbed" his work, and that he had missed 800 
hours of work at the U.S. Postal Service.  There is no 
evidence in the record that VA ever attempted to secure the 
appellant's employment records and no evidence that VA ever 
notified the appellant that he had the ultimate 
responsibility of furnishing the records.  In this regard, 
the Court noted that if VA (for whatever reason) could not or 
would not request the veteran's employment records, it had, 
at a minimum, an obligation to advise the appellant of their 
relevance to his claim.  38 C.F.R. § 3.159(c); 38 U.S.C. § 
5103(a).  Because it did not, a remand was required.  
Likewise, consideration of an extraschedular rating is deemed 
warranted in this case.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the left 
knee disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from Raleigh Orthopaedic 
Clinic from November 1998 to the present 
and from the Durham VA medical center.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  The RO should also request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment from 1995, including time lost 
from such employment and jobs lost due to 
the service connected left knee 
disability.  

3.  The RO should also request from the 
veteran signed authorizations so that his 
employment records may be requested 
(including those of any former 
employers).  Specifically, the VA needs 
verification of time lost from work due 
to the service connected left knee 
disability and the effect of this 
disability on the veteran's ability to 
carry out his job duties.  If special 
concessions were made by the employer 
because of the service connected 
disability, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran may 
submit any other evidence in his 
possession or which he is able to obtain 
documenting marked interference with his 
employment attributable to his service 
connected disability.  If he has had any 
period of hospitalizations for his 
service connected left knee disability 
since 1995, he should so indicate and 
provide signed authorizations so that the 
VA may obtain the medical records.  All 
additional evidence received should be 
permanently associated with the claims 
file.  

4.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his left knee 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left knee due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner should record all complaints 
and clinical findings pertaining to 
disability of the left knee.  Complete 
range of motion testing should be 
conducted for the left knee and the 
examiner should provide the normal range 
of motion for the knee joint.  Any 
instability attributable to the service 
connected left knee disability should be 
noted.  The severity of any such 
instability should be described as mild, 
moderate or severe.  The examiner should 
indicate whether the veteran's two scars 
attributable to the service-connected 
meniscectomy are tender and painful on 
objective demonstration or whether the 
scars are poorly nourished with repeated 
ulceration.  Each of these criteria must 
be addressed.

5.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, and if there is 
evidence of lateral instability of the 
left knee, together with limitation of 
motion, the RO should apply the 
provisions of VAOPGCPREC 23-97 in the 
evaluation of the service connected left 
knee.  Moreover, consideration should be 
given to whether referral for 
consideration of an extraschedular rating 
is warranted pursuant to 38 C.F.R. 
§ 3.321.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination and citation, consideration 
and discussion of 3.321.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  The RO should also include a copy 
of the notification sent to the veteran 
informing him of the importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



